Title: To George Washington from Alexander Hamilton Smith, 31 March 1775
From: Smith, Alexander Hamilton
To: Washington, George



Frederick Town Frederick County [Md.]31st March 1775
Sir

I some Time Past Purchased of the Reverend Mr Walter Magowan, a Parcell of Ticketts in Earl Stirlings Land and Cash Lottery, in the Provinces of New York and New Jersey. I am since Informed that the Lottery is drawn and that you have an Acct of the Prizes in this Lottery—I have therefore taken the Liberty to write to you upon this Subject, and shall be Extreemly obliged to you to Favour me with a Line, and that you would give me some Information of the Prizes among those Tickets that you had the Disposal off—I hope your goodness will excuse this Fredom; as I am very remote from Mr Magowan, and should be glad to know the Fate of my Tickets, your Compliance in this request wil Particularly oblige Sir Your Obet Hum. Sert

Alexr Hamilton Smith


Please to direct to Doctr Alex. Hamilton Smith, in Frederick Town, Frederick County, Maryland, to the cair of Mr Charlton.

